PER CURIAM.
Appellants, Gail Brown and Ted Brown (“defendants”), appeal the judgment of the Circuit Court of the City of St. Louis entered in favor of respondent, St. Louis Children’s Hospital (“Hospital”), on its petition on account. We dismiss.
From Hospital’s petition, it appears Hospital rendered medical services to defendants from October 29, 1994, to May 31, 1995, for which defendants owe Hospital $457.10. Defendants did not pay this charge, despite Hospital’s demand. The trial court entered judgment in favor of Hospital, and defendants appeal.
Rule 84.04 governs appellate briefs and their contents. A review of defendants’ brief shows it to be woefully inadequate under our rules.1 Accordingly, defendants’ appeal is dismissed.

. The statement of facts and argument sections appear to discuss an issue of administrative law involving the Moline Fire Protection District, despite this being an appeal from a judgment entered on a petition on account.